Citation Nr: 0003369	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  90-53 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for headaches and 
dizziness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury and, if so, whether service connection is warranted.

4.  Whether a May 1956 agency of original jurisdiction rating 
decision may be revised on the basis of clear and 
unmistakable error.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This appeal arises from a July 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied the benefits sought.  The Board 
remanded this case in November 1990, November 1993, and in 
October 1995.  The October 1995 remand added the issue of 
whether a January 1956 agency of original jurisdiction rating 
decision contains clear and unmistakable error (CUE) for 
denying service connection for residuals of back injury.  The 
veteran has appealed for favorable resolution.  Inasmuch as 
the January 1956 rating decision was subsumed by a May 1956 
rating decision that continued denial of a claim for service 
connection for residuals of a back injury, the issue on 
appeal has been changed to whether the May 1956 decision was 
based on CUE.

The veteran has recently raised the issue of service 
connection for hearing loss.  This issue is referred to the 
RO for appropriate action.





FINDINGS OF FACT

1.  The veteran's assertion that he has a stomach disability 
related to active service is not supported by competent 
evidence of a current disability or of a nexus between a 
current disability and symptoms noted in service or 
thereafter. 

2.  The veteran's assertion that his headaches and dizziness 
are related to active service is not supported by competent 
evidence of a nexus between the claimed head injury in 
service and any current disability.

3.  In a May 1956 rating decision, the RO denied entitlement 
to service connection for residuals of a back injury.  The 
veteran was notified of this decision in a May 1956 letter 
and of his procedural and appellate rights; however a notice 
of disagreement was not received within the subsequent one-
year period.

4.  In support of his current request to reopen his claim, 
the veteran submitted competent evidence of a nexus between 
chronic lumbosacral strain and active service.

5.  The medical evidence of record in May 1956 RO decision 
did not indicate that the veteran had any residuals of a back 
injury; the May 1956 decision was reasonable in its denial of 
service connection for this disorder.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a stomach disability or for 
service connection for headaches and dizziness.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The May 1956 RO decision denying service connection for 
residuals of a back injury is final.  Veterans Regulation No. 
2(a), pt. II, par III; Department of Veterans Affairs 
Regulation 1008; effective Jan 25, 1936 to Dec. 31, 1957.

3.  New and material evidence has been submitted since the 
May 1956 final RO decision and the claim for service 
connection for residuals of a back injury is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1999).

4.  Residuals of a back injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1137; 38 C.F.R. § 3.303 
(1999).

5.  The May 1956 RO decision, denying service connection for 
residuals of a back injury was not based on CUE.  Veterans 
Regulation No. 2(a), pt. II, par III; Department of Veterans 
Affairs Regulation 1008; effective Jan 25, 1936 to Dec. 31, 
1957; 38 U.S.C.A. §§ 1110, 1111, 1137, 5108, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.104, 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must show that it resulted from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1137 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Initially however, the threshold question with respect to any 
claim for service connection is whether the veteran has met 
his initial burden of submitting evidence to show that the 
claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

I.  Service Connection for a Stomach Disability.

The veteran's service medical records (SMRs) indicate that he 
was admitted to an emergency room in January 1954 because of 
vomiting and complaint of back and leg pain.  The report 
notes that the veteran had vomited three times in a 30-minute 
period.  Medication was prescribed.  A report dated the 
following day indicates no remaining diarrhea or abdominal 
cramps but that the back was still sore.  The SMRs are 
negative for any other stomach complaint and a separation 
examination report dated in December 1954 is negative for any 
stomach problem.

Post service VA records indicate hospitalization from January 
to February 1961.  The hospital summary report notes that in 
the spring of 1959, many symptoms, including knots in the 
stomach and nervousness began to appear and the left eye had 
lost almost all light perception during that time.  The final 
February 1961 discharge diagnosis was conversion reaction 
manifested by hysterical blindness on the left, generalized 
nervousness and psychophysiologic skeletal symptoms treated 
and improved.

A May 1961 VA hospital record indicates additional 
hospitalization for 34 days in 1961 and that a diagnosis of 
conversion reaction, chronic, severe, manifested by left eye 
blindness, chronic headaches, and upset stomach was given.

In May 1962, the veteran submitted his first application for 
service connection for stomach trouble.  He also claimed 
service connection for backaches, headaches, bad eyesight, 
blackouts and dizzy spells.

The veteran was subsequently hospitalized for two weeks in 
June 1962.  The report notes four admissions to that hospital 
since January 1961 and also notes that the veteran himself 
had reported additional admissions.  Headaches, blackouts and 
back pain were the predominant complaints, but he also 
reported occasional vomiting and intolerance to greasy foods 
and to overeating.  No stomach related diagnosis was given 
but the veteran was considered to have a mild psychiatric 
impairment.  

A VA rating decision dated in August 1962 did not address the 
claim for service connection for a stomach disorder.  

The veteran complained of a tender upper epigastrium in 
February 1970 and a VA cholecystogram at that time indicated 
a normal esophagus, stomach, and duodenum.  A June 1970 VA 
hospital record indicates complaint of increasing stomach 
pain and nausea.

In June 1970, the veteran submitted another formal claim for 
service connection for stomach trouble along with head 
trouble and blackouts.

A July 1973 hospital discharge report notes that in May 1973 
the veteran complained of nausea and vomiting and also 
claimed that someone had given him battery acid.  The report 
notes that all of the veteran's symptoms were due to 
psychiatric problems.  

In a February 1974 rating decision, the RO denied service 
connection for psychoneurosis.  The decision notes that 
abdominal pain was secondary to a conversion reaction.

In April 1988, the veteran submitted another formal 
application for service connection for stomach trouble and 
other symptoms.  He claimed that his stomach trouble began in 
1953 and was treated in-service.

In July 1988, the RO denied service connection for stomach 
trouble and for the other claimed conditions (headaches and 
dizziness).  

In September 1988, the veteran reported that he had hurt his 
head, back, and stomach while lifting railroad ties during 
active duty in Alaska.  He reported that he spent 65 days in 
the infirmary at Elmendorf Air Force Base, Alaska, at that 
time.

In February 1989, an elected official forwarded a letter from 
the veteran wherein the veteran reported that while 
constructing a revetment with cross-ties, one fell on him 
injuring his back and stomach and during the incident he 
fell, injuring his head.

In July 1989, the veteran reported that not all of his SMRs 
had reached the RO.  He reported again that he had spent 65 
days in the infirmary for his head and stomach.

In September 1990, the veteran testified that he lifted a 
railroad tie at one end while another man lifted the other 
end, but the other man buckled under the weight causing him 
to fall also.  That was when the tie landed on his stomach.  
He testified that he was hospitalized for 65 days for head, 
back, and stomach trouble.  He testified that he sought 
private treatment in Houston, Texas, as early as 1955, 
although this was primarily for the back.  He recalled some 
private treatment but testified that those physicians were 
all deceased and speculated that no records existed.  He also 
reported VA treatment at various times.

In November 1990, the Board remanded the case to the RO for a 
search for any additional SMRs and VA treatment reports.  The 
Board also referred a complaint of CUE in the January 1956 RO 
rating decision to the RO for action.

In March 1991, the National Personnel Records Center (NPRC) 
reported that the veteran's SMRs might have been destroyed in 
a fire at that location.  NPRC also reported that there were 
no Surgeon General Office records for the veteran. 

In November 1993, the Board again remanded the case to the 
RO.  The RO was instructed to adjudicate the issue of whether 
there was CUE in the January 1956 RO rating decision that 
denied service connection for a back disorder.

In April 1994, the veteran reported private medical treatment 
at LBJ Hospital, Ben Taub General Hospital, and at Settegast 
Health Center.  The veteran also submitted 
Social Security Administration (SSA) records indicating that 
he became disabled from working in June 1992 and that his 
impairments were psychotic mental disorder, somatoform 
disorder, and personality disorder.  The SSA disability 
decision, dated in October 1993, also lists other diagnoses 
and symptoms such as mild hearing loss, chronic dizziness, 
hypertension controlled by medication, hypothyroidism, mild 
diabetes without peripheral neuropathy or end organ damage, 
hemorrhoids, mild lumbar strain, and mild tension headaches.  
No mention was made of a stomach condition.

In October 1995, the Board again remanded the case to the RO.  
The RO was requested to determine arrange for a VA 
examination to determine the etiology of the veteran's 
stomach complaints and to develop other claims.

A February 1996 VA stomach examination report notes that the 
claims file was not available for review.  During the 
examination, the veteran claimed chronic stomach problems.  
He reported that he had quit smoking and drinking in the 
1960's.  He reported a cerebrovascular accident in 1992 for 
which he was hospitalized at Ben Taub.  He reported headaches 
and dizziness and he had been told that these were due to a 
fall in 1970.  He reported that a heavy object fell on his 
stomach during active service and that he had been diagnosed 
with peptic ulcer disease at one time.  The report indicates 
that the veteran was scheduled for, but refused to undergo an 
upper GI and esophogram study.

A February 1996 VA miscellaneous neurological examination 
report notes, among other symptoms, that the veteran reported 
episodes of dizziness with nausea and vomiting since the 
1950's.  The examiner associated the nausea with possible 
vertigo.

A December 1998 note in the claims file indicates that the 
veteran failed to report for a scheduled VA stomach 
examination.

Private medical reports indicate treatment at various times 
for various mental and physical problems; however, these 
reports do not provide an etiology of the somatoform disorder 
or any other medical diagnosis accounting for current stomach 
complaints.

In September 1999, the veteran testified before the 
undersigned member of the Board that the Army appeared to 
have lost about half of his SMRs.  He recalled that during 
active service a heavy railroad tie fell on him, hitting him 
in the stomach and that service comrades named "Jessie" and 
"Nixon" were there.  He recalled that a corporal transported 
him to the Elmendorf AFB hospital and that he remained 
hospitalized for 65 days.  Following that, he reported that 
he was on light duty for the remainder of his duty in Alaska 
but he indicated that the light duty was for a back injury.  
He testified that his stomach has hurt and he has had trouble 
digesting food ever since that time but that no doctor has 
ever told him that he had any specific stomach disorder.  He 
testified that he has never had an ulcer nor has he been told 
that he had an ulcer.  

During the hearing, the veteran waived his right to prior RO 
consideration of any additional evidence submitted.  He 
submitted a copy of his SSA disability determination 
decision.

The above medical history does not provide the Board with a 
medical diagnosis of a current stomach disability beyond 
those symptoms that might be considered part of the veteran's 
somatoform disorder.  It is noted that in a 1995 remand, the 
Board offered the veteran a VA examination to determine the 
nature and etiology of any current stomach disability; 
however, the veteran failed to report for the scheduled 
examination and did not provided any reason for his failure 
to report.  In the absence of medical evidence of a current 
disability, the claim for service connection for a claimed 
stomach condition is not plausible.  The Court has 
specifically disallowed service connection where there is no 
present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran has reported stomach symptoms that he contends 
are residuals of an in-service injury.  As a layperson 
without proper medical training and expertise, the veteran is 
not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, the veteran's allegations are accorded no 
weight at all.  Because the claim is not well grounded, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

II.  Service Connection for Headaches and Dizziness

The veteran's SMRs indicate that upon entry into the Army he 
had a history of mild headaches.  No other information is 
available concerning the pre-service history of headaches.  
During active service, the veteran was treated for occasional 
colds, sore throats, and upper respiratory infections, and 
his records reflect numerous treatments for back complaints; 
however, there is no mention of any complaint of headaches or 
dizziness during active service.  A separation examination 
report dated in December 1954 is negative for headaches or 
dizziness.

A December 1954 claim for service connection for a back 
injury is negative for any mention of headaches or dizziness.  
A December 1955 VA examination for a claimed back injury 
reflects that the veteran injured his back during a fall 
while lifting a railroad tie.  The report is negative for any 
complaint of a head injury or of headaches or dizziness.  
After the back was examined, the veteran was asked whether 
the area complained of was covered by the examination and he 
replied that it was.

An additional examination report dated in February 1956 
indicates that the veteran had low back pain and radicular 
symptoms since a lifting injury during active service.  The 
report is negative for any complaint of a head injury or of 
headaches or dizziness.  

An April 1956 VA examination report also notes back 
complaints but does not mention any headaches or dizziness.

VA hospitalization records from January to February 1961 note 
many symptoms, including knots in the stomach and 
nervousness; however, no mention of headaches or dizziness 
appear.  The narrative notes that the veteran reported that 
he had gotten along fairly well after active service until 
about 13 months prior when the police picked him up.  
Following that, many of his nervous symptoms first appeared.  
Additional VA records indicate readmission for 8 days in May 
1961 and for 34 days in September/October 1961.  The 
diagnosis of conversion reaction, chronic, severe, manifested 
by left eye blindness, chronic headaches, and upset stomach 
continued during these hospitalizations.

In May 1962, the veteran submitted his first application for 
service connection for headaches and dizzy spells.  On the 
application form, the veteran noted that these symptoms first 
began in 1961.

The veteran was subsequently hospitalized for two weeks in 
June 1962.  The report notes four admissions to that hospital 
since January 1961 and also notes that the veteran himself 
had reported additional admissions.  According to the report, 
the veteran reported on admission that his symptoms were 
similarly to those reported during previous admissions; 
however, he indicated that some symptoms had been present for 
the recent two months only.  He reported that he had a 
blackout of memory about two weeks prior to the present.  He 
also said that he had complained of auditory hallucinations 
in the past.  The veteran was reported to have a mild 
psychiatric impairment, but otherwise competent.  

A VA rating decision dated in August 1962 denied service 
connection for any neuropsychiatric condition.  The decision 
notes that headaches, dizziness, and blackout spells lasting 
two or three days at a time currently manifested the 
condition.  

The veteran complained of a tender upper epigastrium in 
February 1970 and a VA cholecystogram at that time indicated 
a normal esophagus, stomach, and duodenum.  A June 1970 VA 
hospital record indicates complaint of increasing stomach 
pain and nausea.

In June 1970, the veteran submitted another formal claim for 
service connection for head trouble with blackouts.

A July 1973 hospital discharge report notes that the veteran 
was hospitalized in May 1973 with a chief complaint of 
dizziness.  The veteran was evaluated and transferred to the 
locked ward of psychiatry where he escaped, according to the 
report.  He soon reappeared in the receiving clinic 
complaining of dizziness.  The dizziness was felt to be 
vertigo and could not be associated with any other current 
symptoms.  All work-ups were negative and the veteran's 
symptoms were felt due to psychiatric problems.  

In September 1973, the veteran again reported dizzy spells 
and headaches and requested pension.  

In a February 1974 rating decision, the RO denied service 
connection for psychoneurosis.  The decision notes that 
headaches, blurred vision, dizzy spells, and blackouts were 
secondary to a conversion reaction.

In April 1988, the veteran submitted another formal 
application for service connection for various symptoms 
including headaches and dizziness.  He claimed that his 
trouble began in 1953 and that he was treated during service.

In July 1988, the RO denied service connection for stomach 
trouble, headaches and dizziness.  

In September 1988, the veteran reported that he had hurt his 
head, back, and stomach while lifting crossties during active 
duty in Alaska.  He reported that he spent 65 days in the 
infirmary at Elmendorf Air Force Base, Alaska, at that time.

In February 1989, an elected official forwarded a letter from 
the veteran wherein the veteran reported that while 
constructing a revetment with cross-ties, one fell on him 
injuring his back and stomach and during the incident he 
fell, injuring his head.

In July 1989, the veteran reported that not all of his SMRs 
had reached the RO.  He reported again that he had spent 65 
days in the infirmary for his head and stomach.

In September 1990, the veteran testified that he lifted a 
railroad tie at one end while another man lifted the other 
end, but the other man buckled under the weight causing him 
to fall also.  He testified that when he fell, he bumped his 
head.  He testified that he was hospitalized for 65 days for 
head, back, and stomach trouble.  He testified that he sought 
VA private treatment in Houston, Texas, as early as 1955, 
although this was primarily for the back.  He recalled some 
private treatment but testified that those physicians were 
all deceased and speculated that no records existed.  He also 
reported VA treatment at various times.  He testified that he 
did not have, or else could not remember having had any 
headaches prior to active service.  He recalled that his 
headaches and dizziness began after the fall that hurt his 
back and has continued to the present time.  He said that he 
experienced dizziness when he bent over too fast.  

In November 1990, the Board remanded the case to the RO for a 
search for any additional SMRs and VA treatment reports.  The 
Board also referred a complaint of CUE in the January 1956 RO 
rating decision to the RO for action.

In March 1991, the National Personnel Records Center (NPRC) 
reported that the veteran's SMRs might have been destroyed in 
a fire at that location.  NPRC also reported that there were 
no Surgeon General Office records for the veteran. 

In November 1993, the Board again remanded the case to the 
RO.  The RO was instructed to adjudicate the issue of whether 
there was CUE in the January 1956 RO rating decision that 
denied service connection for a back disorder.

In April 1994, the veteran reported private medical treatment 
at LBJ Hospital, Ben Taub General Hospital, and at Settegast 
Health Center.  The veteran also submitted 
Social Security Administration (SSA) records indicating that 
he became disabled from working in June 1992 and that his 
chief impairments were psychotic mental disorder, somatoform 
disorder, and personality disorder.  The SSA disability 
decision, dated in October 1993, also lists other diagnoses 
and symptoms such as mild hearing loss, chronic dizziness, 
hypertension controlled by medication, hypothyroidism, mild 
diabetes without peripheral neuropathy or end organ damage, 
hemorrhoids, mild lumbar strain, and mild tension headaches.  

In a December 1994 RO rating decision, no CUE was found in 
the January 1956 RO rating decision, and service connection 
for other claimed conditions, including headaches and 
dizziness was denied.  

In October 1995, the Board again remanded the case to the RO.  
The RO was requested to determine arrange for a VA 
examination to determine the whether any diagnosis was in 
order for headaches/dizziness and to further develop the 
claim.

A February 1996 VA ear disease examination report notes that 
the veteran reported that he experienced greater dizziness 
when his medication for hypertension was at a higher level.  
During a February 1996 VA stomach examination, he reported 
that he had quit smoking and drinking in the 1960's.  He 
reported a cerebrovascular accident in 1992 for which he was 
hospitalized at Ben Taub.  He reported headaches and 
dizziness and he had been told that these were due to a fall 
in 1970.  He reported that a heavy object fell on his stomach 
during active service and that he had been diagnosed with 
peptic ulcer disease at one time.  The report indicates that 
the veteran was scheduled for, but refused to undergo an 
upper GI and esophogram study.

A February 1996 VA miscellaneous neurological examination 
report notes, among other symptoms, that the veteran reported 
episodes of dizziness with nausea and vomiting since the 
1950's.  The examiner reviewed the veteran's history of 
cerebrovascular accident and reported in-service head injury.  
During the examination, the veteran reported that he had 
pressure-like pain on the tip of his head almost daily since 
his fall during active service.  He reported that aspirin or 
sleeping gave temporary relief.  He recalled that during the 
1970's while hospitalized by VA he passed out in a latrine 
and struck his head on a toilet.  He also gave a history of 
infrequent blackouts spells with no warning symptoms of any 
kind.  The last episode occurred 6 months earlier.  He 
described dizziness with associated nausea and vomiting 
several times per week.  The examiner noted a normal EEG in 
1961 and a negative work-up in 1973, including EEG and skull 
X-rays.  He had a stroke in 1992, but had fully recovered.  
The impressions included tension headaches, possibly 
posttraumatic, but with his past history of conversion 
reactions, there may well be a significant psychiatric 
component to his headaches.  Another impression given was 
episodic vertigo, with nausea and vomiting and progressive 
hearing loss and tinnitus with no evidence of brain stem 
abnormality.  History of syncope of uncertain etiology was 
also given as an impression.  

A June 1997 VA mental disorders examination report notes that 
the claims file was reviewed.  The veteran reported a nervous 
breakdown in 1989.  He reported that his hallucinations began 
during active service after a fall.  He reported that he 
first saw demons about six weeks after leaving the hospital 
in 1953.  The Axis I diagnostic impression was chronic 
paranoid schizophrenia, in partial remission, on medication, 
and undifferentiated somatoform disorder.  The examiner found 
no basis in the record to suggest that the veteran's 
headaches, blackouts, or dizzy spells were related to active 
service.  The examiner further noted that psychiatric 
symptoms were first documented in 1962 and that there was no 
basis to suggest that these were related to active service.  

A July 1997 VA miscellaneous neurological examination report 
notes that the veteran reported an in-service head injury 
with brief loss of consciousness and a reported 65 days of 
hospitalization.  The examiner noted that the claims file was 
not available for review.  According to the veteran, while in 
the hospital, he complained of headaches, dizziness, and ear 
ringing.  His headaches were bifrontal and bioccipital 
throbbing or pressure-like sensations that were initially 
severe.  Over the years, they have decreased in severity.  
During headaches, he took aspirin and lied down.  He reported 
that three years ago he had a headache that lasted an entire 
year and then suddenly resolved.  The impression was post-
traumatic tension type headaches with chronic persistent 
headache with a significant psychiatric component.  The 
examiner felt that the veteran had suffered a concussion 
during active service that resulted in the headaches.  
However, because the headaches have lasted so long, the 
examiner felt that there was a significant emotional 
component.

A September 1997 VA miscellaneous neurological examination 
report indicates that the veteran reported that when he fell 
during active service, he hit his head and had loss of 
consciousness for an unknown period of time.  The examiner 
gave an impression of tension headaches and dizziness and 
noted that the veteran's reported symptoms suggested post 
concussion syndrome but also noted that because the symptoms 
have remained for so long, a significant psychogenic 
component existed.  The examiner noted that some symptoms 
suggested vertigo with associated nausea and vomiting that 
could represent vestibular neuronitis.  The examiner ruled 
out Meniere's disease, noting that the veteran's hearing loss 
was related to specific acoustic trauma as opposed to gradual 
hearing loss.  The examiner also felt that much of the 
veteran's dizziness could be attributed to orthostatic light-
headedness, noting that the veteran also took hypertension 
medication.

An October 1997 VA neuropsychiatric examination report notes 
that the veteran felt that his mental problems began during 
active service when he banged his head.  He reported that 
from that time forward, he heard voices.  He reported current 
auditory and visual hallucinations and that he took Haldol 
and Benztropine to control these.  The assessment on Axis I 
was chronic paranoid schizophrenia, in partial remission, and 
undifferentiated somatoform disorder.  The examiner noted 
that the claims folder was not available for review.  

In an April 1998 addendum to the previous VA neurology 
examinations, the examiner noted that the claims file was 
available to varying degrees during each examination.  The 
examiner found that after reviewing the SMRs there was no 
basis to associate the reported headaches to an in-service 
injury.  The examiner noted that the headache complaints 
seemed to have been documented beginning in 1961 and that 
there was significant evidence that they were related to 
psychiatric conditions.  The examiner deferred the issue of 
whether there existed an organic basis for dizziness or 
vertigo to an ear nose and throat specialist.  

In an April 1998 addendum to an October 1997 VA 
neuropsychiatric examination report, the examiner noted 
review of the claims file.  The examiner indicated that the 
veteran's SMRs did not indicate any psychiatric disorder and 
further noted that the veteran first reported psychiatric 
symptoms in 1961.  At that time, the veteran reported that 
they first began in 1959.  The examiner noted that a specific 
cause of the headaches, dizziness and blackout spells has not 
been identified and felt that the somatoform disorder had its 
onset after the veteran was discharged from active service. 

A December 1998 note in the claims file indicates that the 
veteran failed to report for scheduled mental and 
neurological examinations.

Private medical reports indicate treatment during the 1990s 
for various medical problems including chronic dizziness and 
syncope; however, these reports do not provide an etiology of 
headaches or dizziness.

In September 1999, the veteran testified before the 
undersigned member of the Board that during active service 
when he fell while handling a heavy railroad tie, he hit his 
head.  He recalled that he was unconscious for an unknown 
period of time.  He recalled that tests were performed that 
possibly included a magnetic resonance imaging (MRI) study.  
His headaches began shortly afterward.  He reported treatment 
for headaches by VA and privately by physicians who he can no 
longer remember. 

During the hearing, the veteran waived his right to prior RO 
consideration of any additional evidence submitted.  He 
submitted a copy of his SSA disability determination 
decision.

Although the medical history supplies a current diagnostic 
impression concerning the veteran's headaches and dizziness 
and evidence of incurrence of a back injury during active 
service, the evidence does not provide a medical nexus 
between the in-service back injury and any current headache 
or dizziness disability.  Neither does the record indicate 
that a chronic neuropsychiatric condition had its onset 
during active service or within one year of separation from 
active service.  Although the veteran has reported that he 
has had continuous headaches and dizziness since his in-
service back injury, he had no submitted competent evidence 
relating a present condition to that injury.  The medical 
evidence of record indicates that the veteran's examiners 
have felt that any neuropsychiatric condition had its onset 
several years after separation from active service. 

In the absence of medical evidence of a nexus between an in-
service back injury and a current disability manifested by 
headaches and dizziness, the claim for service connection for 
headaches and dizziness on this basis is not plausible.  It 
does not meet the threshold level of well groundedness and it 
must be denied on that basis.  

Although the veteran feels strongly that his headaches and 
dizziness are residuals of an in-service head injury, he, as 
a layperson without proper medical training and expertise, is 
not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, the veteran's allegations are accorded no 
weight at all.  Again, it is noted that the 1997 medical 
opinions concerning the etiology of the headaches and 
dizziness were withdrawn in April 1998 for the reason that no 
head injury was shown during service.  Moreover, the veteran 
asserts that the injury occurred in Alaska, not in any combat 
arena.  For this reason, his testimony is not accorded 
special treatment under 38 U.S.C.A. § 1154.  

Because the claim is not well grounded, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put VA on notice that any additional relevant evidence may 
exist which, if obtained, would well-ground the claim for 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  

III.  New and Material Evidence

In a May 1956 rating decision, the RO denied a claim for 
service connection for a back condition.  The veteran was 
notified of that decision in a letter dated in May 1956 and 
he did not appeal.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1999).  

38 C.F.R. § 3.156(a) (1999) defines "new and material" 
evidence as evidence that has not been previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court stated 
that it must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material, the 
Board must reopen the claim and review all the evidence of 
record to determine the outcome of the claim on the merits. 

In regard to the term "new and material" evidence, the United 
States Court of Appeals for Veterans Claims (Court) had 
stated that "new" evidence meant evidence that is neither 
previously of record or merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Recently, the U.S. Court of Appeals for 
the Federal Circuit (hereinafter referred to as the Federal 
Circuit) overruled the Colvin test that had required that 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F.3rd (Fed. Cir. 1998).  

In Hodge, the Federal Circuit pointed out that "materiality" 
does not require that the veteran demonstrate that the new 
evidence would probably change the outcome of the claim, but 
rather to make the record more complete.  The Hodge decision 
notes that not every piece of new evidence is "material," but 
the Federal Circuit expressed concern that some new evidence 
might well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability even where it will not eventually convince the 
Board to alter the prior final rating decision.  The Board 
notes that in the April 1999 Supplemental Statement of the 
case, the RO appears to have considered the claim under the 
Hodge standard. 

The evidence of record at the time of the May 1956 RO rating 
decision consists of the veteran's SMRs, his claims and 
assertions, and the results of VA examinations.  A brief 
review of this evidence indicates that indeed the veteran did 
suffer a back injury during active service and was treated 
numerous times for back pain and was put on light duty 
because of his back injury.  The SMRs note that the veteran 
had back pain during basic training, well prior to the back 
injury in Alaska.  However, the back pains appear to have 
subsided at the time of his separation examination and that 
report is completely negative for any spine abnormality.  

The veteran submitted a claim for service connection for a 
back condition very shortly after separation from active 
service.  A February 1956 VA referral examination report 
notes lumbosacral strain and possible disc injury; however, 
an April 1956 VA orthopedic examiner notes that upon 
questioning the veteran reported a post-service back injury 
that laid him up for two or three months.  The examiner could 
not find any back condition beyond complaint of pain.  The 
final diagnosis was no residuals of disease or injury.  
Considering this evidence, the RO denied the claim for 
service connection for a back injury in May 1956.

Turning to whether new and material evidence has been 
submitted to reopen the current claim, the evidence added to 
the record since the May 1956 decision consists of the 
following: VA and private clinical records, SSA records, 
additional assertions of the veteran, and personal testimony 
given at two formal hearings.  

New and material evidence has been submitted.  VA clinical 
reports indicate continuing back pain complaints during the 
1960s and later.  A February 1996 VA neurology examiner gave 
an impression of chronic intermittent low back pain, noting 
that the veteran had an in-service back injury, complaint of 
chronic back pain ever since, and current symptoms suggestive 
of lumbar strain.  A July 1997 medical opinion addressing the 
etiology of current back complaints does relate the current 
disability to the back injury noted during active service.  
Moreover, this July 1997 VA neurology opinion finds that the 
veteran's present back condition has been made worse by 
inactivity and poor conditioning with an emotional component 
added.  Thus, this is "new," evidence as it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's current disability. Accordingly, the 
claim for service connection is reopened.

In Elkins v. West, 12 Vet. App. 209 (1999) and Winters v. 
West, 12 Vet. App. 203 (1999), the Court determined that if 
new and material evidence to reopen the claim is received, 
the next step in the adjudication process is determining 
whether a well-grounded claim has been presented.  

The Board finds that the reopened service connection claim is 
well grounded.  There is evidence of an in-service back 
injury, a current back disability, and a nexus between the 
two.  The Board also finds that VA's duty to assist the 
veteran in the development of a well-grounded claim has been 
fulfilled.  The Board must next address the merits of the 
case.  

The Board must now review the claim on its merits and account 
for the evidence that it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.

The new and material evidence to reopen the claim points 
strongly toward service connection for lumbosacral strain.  
Although the veteran's separation examination report is 
negative for back complaint and he did report intercurrent 
back injury, the medical evidence nevertheless relates the 
current condition to complaints of back pain that began 
during active service.  There has not been any medical 
evidence submitted controverting the favorable nexus opinion.  
After consideration of all the evidence of record, the Board 
finds that it is favorable to the claim.  Service connection 
for residuals of a back injury must therefore be granted.

IV. Whether a January 1956 Rating Decision Contains CUE.

The veteran has claimed that a May 1956 RO decision contains 
CUE for denying service connection for residuals of a back 
injury.  The claim itself is well grounded, meaning that it 
is plausible.  The Board finds that all relevant evidence has 
been obtained with regard to this claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran was notified of the May 1956 rating decision and 
was provided with his appellate rights in a May 1956 letter.  
The veteran did not submit a Notice of Disagreement with this 
decision within one year of the notification.  Therefore, 
this decision is final, and is not subject to revision on the 
same factual basis.  Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936 to December 31, 1957; currently 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

There is a presumption of validity to final RO rating 
decisions and, in the face of a claim of error, the 
presumption is even stronger.  See Martin v. Gray, 142 U.S. 
236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 
1986).  CUE is a very specific and rare kind of error, of 
fact or law, that is undebatable and, when called to the 
attention of later reviewers, compels the conclusion to which 
reasonable minds could not differ that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed and evaluated will not suffice), 
or the law in effect at the time must have been incorrectly 
applied.  The determination must be based on the record that 
existed at the time of the prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245-46 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).  With this in mind, the Board has reviewed 
the May 1956 RO rating decision to determine if it is based 
on CUE.  The records submitted since that decision have no 
relevance to CUE, as the Board's determination must be based 
on the evidence in the record at the time of the earlier 
decision.

In this case, the veteran asserts that there was CUE in the 
May 1956 RO decision.  The record shows that he clearly 
injured his back during active service, was treated numerous 
times for that injury, and was given a medical diagnosis of 
chronic back strain in service.  However, the RO considered 
those facts and further noted that the separation examination 
report is completely negative for any back complaint and a 
subsequent VA orthopedic examiner could find no current back 
problem beyond complaint of pain.  After considering all of 
the evidence of record, the RO concluded that the veteran's 
back injury in service resulted in no residuals.  

The Board finds that the evidence before the RO at the time 
of the May 1956 decision reasonably supports the decision and 
does not provide an undebatable basis for concluding that the 
decision was based on CUE.  Nor does the May 1956 RO rating 
decision reasonably support a conclusion that the RO did not 
consider relevant evidence or that the RO incorrectly applied 
a law that was in effect at that time.  After consideration 
of all the evidence, including the veteran's testimony, the 
Board finds that the RO rating decision that denied the 
benefit sought in 1956 did not contain CUE.  Hence, this 
appeal cannot be granted.


ORDER

1.  Evidence of a well-grounded claim not having been 
submitted, the claim for service connection for a stomach 
disability is denied.

2.  Evidence of a well-grounded claim not having been 
submitted, the claim for service connection for headaches and 
dizziness is denied.

3.  New and material evidence having been submitted to reopen 
the claim, service connection for residuals of a back injury 
is granted.

4.  The claim that the May 1956 RO decision contained CUE for 
failing to grant service connection for residuals of a back 
injury is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

